The Court.
The pleadings and findings in this case are voluminous, and we do not deem it necessary to make any particular statement of the matters alleged- and found. In our opinion the findings are sufficient to sustain the judgment. While there was some delay on the part of the defendant in rescinding the contract made by her with the Centinela-Inglewood Land Company, we cannot say the delay was unreasonable and such as to deprive her of the right of rescission under the circumstances shown by the findings; nor can the effort or willingness on her part to effect a settlement of the controversy between her and the plaintiff growing out of the contract be considered as a waiver of her right to now insist upon its rescission. The CentinelaInglewood Land Company was simply the agent of the plaintiff in making the contract with defendant for the sale of the land, and the plaintiff having accepted the benefit of the contract as well as an assignment thereof from his, agent, is equally responsible with the agent for any fraudulent representations which induced it, and is liable to refund to defendant the money which she has paid under the contract, and which has come *260into the hands of the plaintiff. The plaintiff being the legal holder of the contract made by defendant with the Centinela-Inglewood Land Company, as well as the party for whose benefit it was made, the defendant properly offered to convey to him all her right, title, and interest in the land described, and vesting in her by that contract.
The Centinela-Inglewood Land Company was a proper, although not a necessary, party to this action, and the court did not err in giving judgment against it for costs.
Judgment and order affirmed.
Hearing in Bank denied.